Citation Nr: 1443213	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  12-02 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Andrew R. Rutz, Attorney-at-Law


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The Board recognizes that during the course of the appeal, the Veteran was awarded a schedular 100 percent disability rating for service-connected lung cancer.  This total schedular rating became permanent and total as of July 19, 2012.  As such, the RO apparently limited the claim on appeal to entitlement to a TDIU as a result of diabetes and diabetic complications prior to July 19, 2012, as seen in the most recent supplemental statement of the case issued in January 2014.  However, the receipt of a 100 percent schedular disability evaluation for a service-connected disability or disabilities does not necessarily moot the issue of entitlement to a TDIU.  Bradley v. Peake, 22 Vet. App. 280 (2008) (holding that a TDIU rating may still form the basis for assignment of special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s)).  As such, the issue of entitlement to a TDIU throughout the entire period of appeal remains before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2013).  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a) (2013).

The Veteran filed his claim for a TDIU in February 2010.  During the course of the appeal, service connection was granted for additional disabilities.  The Veteran's service-connected disabilities and ratings pertinent to the period of appeal are the following: 

(a) posttraumatic stress disorder (30 percent disabling from August 13, 2002);
(b) type 2 diabetes mellitus with erectile dysfunction (20 percent disabling from November 17, 2003); 
(c) peripheral neuropathy, right upper extremity associated with type 2 diabetes (20 percent disabling from December 8, 2004); 
(d) peripheral neuropathy, left upper extremity associated with type 2 diabetes (20 percent disabling from December 8, 2004); 
(e) peripheral neuropathy, right lower extremity associated with type 2 diabetes (20 percent disabling from September 15, 2005); 
(f) peripheral neuropathy, left lower extremity associated with type 2 diabetes (20 percent disabling from September 15, 2005); and 
(g) coronary artery disease (10 percent disabling from December 16, 2004, raised to 60 percent disabling from March 31, 2010).  

His combined service-connected disability rating was 80 percent prior to September 15, 2005, and 90 percent thereafter.  [The Board additionally notes that separately, service connection for adenocarcinoma of the lung has been granted with a 100 percent schedular evaluation effective February 16, 2011.]

The Board specifically notes that the service-connected disabilities of diabetes and peripheral neuropathy of all of the extremities are associated with a common etiology, and as such, are considered are considered as one disability for the purposes of establishing one disability "ratable at 60 percent or more."  See 38 C.F.R. § 4.16(a).  Therefore, the service-connected disabilities meet the schedular criteria for consideration of TDIU under 38 C.F.R. § 4.16(a) at all times throughout the period on appeal.  The question thus becomes whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  See 38 C.F.R. § 4.16(a).

In connection with his claim for a TDIU, the Veteran was afforded two VA examinations in March 2010-a PTSD examination, and a general examination.  The PTSD examiner indicated that the Veteran did not appear to have an occupational impairment due to a mental disorder.  The general examiner opined that the Veteran's diabetes mellitus, heart disease, lower extremity peripheral neuropathies, upper extremity peripheral neuropathies, and erectile dysfunction each individually would not prevent the Veteran from being employable in sedentary labor.  However, no comment was made regarding the combined effect of all of the Veteran's service-connected disabilities on his employability.

The Court has held that a TDIU claim may not be denied without producing evidence, as distinguished from mere conjecture, that the Veteran's disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the Court specifically stated that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the appellant's service-connected disabilities have on the ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2013); Beaty v. Brown, 6 Vet. App. 532, 537 (1994) and Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

As outlined above, the evidence is unclear whether the Veteran would be unemployable due to the totality of his service-connected disabilities prior to February 16, 2011, and unemployable due to all of his service-connected disabilities except lung cancer since February 16, 2011.  Therefore, on remand the Veteran must be afforded an examination to determine whether his service-connected disabilities, considered as a whole, affect his employability.


Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should schedule the Veteran for the appropriate VA examination to address the issue of a TDIU rating.  Prior to examining the Veteran, the examiner must review the entire claims file.  All indicated tests should be performed and all findings should be reported in detail.  

For the period prior to February 16, 2011, the examiner should provide an opinion as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not (e.g., a 50 percent probability or more) that his service-connected disabilities, either separately or in combination, would render him unable to secure or follow a substantially gainful occupation consistent with his education and occupational experience.  The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.

For the period since to February 16, 2011, the examiner should provide an opinion as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not (e.g., a 50 percent probability or more) that his service-connected disabilities (with the exception of lung cancer) , either separately or in combination, would render him unable to secure or follow a substantially gainful occupation consistent with his education and occupational experience.  The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.


2.  After completion of the above development, any claim remaining on appeal should be readjudicated.  If the determination of this claim remains less than fully favorable to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



